MEMORANDUM **
Arturo Reyes-Rodriguez appeals his jury-trial conviction for drug crimes, and possession of a firearm in furtherance of a drug trafficking offense, in violation of 21 U.S.C. §§ 841(a)(1) and 18 U.S.C. § 924(c)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The sole argument on appeal is that trial counsel was ineffective. Although we generally do not review such claims on direct appeal, here the record is sufficiently developed to permit us to resolve the issue. See United States v. Vgeri, 51 F.3d 876, 882 (9th Cir.1995).
There is no “reasonable probability that, but for counsel’s [allegedly] unprofessional errors, the result of the proceeding would have been different.” See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Therefore, Reyes-Rodriguez was not prejudiced by *244his counsel’s allegedly deficient performance, and we reject his contention that he was denied ineffective assistance of counsel. See Strickland, 466 U.S. at 697, 104 S.Ct. 2052 (“[A] court need not determine whether counsel’s performance was deficient before examining the prejudice suffered by the defendant as a result of the alleged deficiencies.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.